Citation Nr: 1436817	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  11-12 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a skin disability, claimed as pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to March 1991, September 2002 to September 2003, and November 2003 to November 2004.  

The issues come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  

In February 2014, the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A copy of hearing transcript is of record.  During the hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to schedule the Veteran for VA examinations to determine the etiology of his sleep apnea and any current skin disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA compensation examination to ascertain the etiology of his sleep apnea.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.  The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand. 

The examiner is asked to respond to the following:
 
Provide a medical opinion as to whether the Veteran's current sleep apnea began during his active service or is otherwise related to any incident in service.  

Although a complete review of the claims file is imperative, the Board draws the examiner's attention to the following:
 
*A May 2004 Line of Duty Determination showing that the Veteran had "sleep difficulties likely the result of PTSD." 

* An April 2008 sleep study report showing a diagnosis of sleep apnea.

* A physical profile for sleep apnea issued during reserve service in May 2008. 

*The Veteran's competent February 2014 testimony as to experiencing sleep difficulty in service and having continuing symptoms ever since.

The examiner must identify and explain the medical bases of his or her opinion with reference to the claims file.  The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran.  By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim.  These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion. 

2.  Schedule the Veteran for a VA compensation examination to ascertain the nature and etiology of any current skin disability.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.  The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand. 

The examiner is asked to respond to the following:

 a).  Diagnose any and all disabilities of the skin currently shown, to include pseudofolliculitis barbae.

 b).  For any currently diagnosed skin disability, determine whether it began during the Veteran's active service or is otherwise related to any incident in service. 





Although a complete review of the claims file is imperative, the Board draws the examiner's attention to the following:

*An August 2004 STR showing a chief complaint of a rash in right armpit.
*An August 2004 STR showing a chief complaint of a rash on back.

*A September 2004 STR showing chief complaint of rash under right side.

*A physical profile for pseudofolliculitis barbae issued during reserve service in May 2008.  

* Medical evidence showing current diagnosis of pseudofolliculitis barbae.

 *The Veteran's competent February 2014 testimony as to experiencing skin problems in service and having continuing symptoms ever since.

The examiner must identify and explain the medical bases of his or her opinion with reference to the claims file.  The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran.  By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim.  These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion. 

3.  Then readjudicate the claims on appeal.  If the claims are not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning this appeal to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



